Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 31, 2019

                                       No. 04-18-00942-CR

                                        Ray Martin RUIZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                     Trial Court No. 6537
                        Honorable N. Keith Williams, Judge Presiding


                                          ORDER
        The trial court imposed sentence in Cause No. 6537 on October 31, 2018. The motion
for new trial was due to be filed on November 30, 2018. See TEX. R. APP. P. 21.4(A). Appellant
filed a pro se motion for new trial on December 3, 2018. Because appellant did not timely file a
motion for new trial, the notice of appeal was also due to be filed on November 30, 2018. TEX.
R. APP. P. 26.2(a)(1). A motion for extension of time to file the notice of appeal was due on
December 15, 2018. TEX. R. APP. P. 26.3. Appellant filed a pro se notice of appeal on
December 3, 2018, but did not file a motion for extension of time. Because appellant did not
timely file a notice of appeal or file a motion for extension of time, we lack jurisdiction over this
appeal. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).

        We, therefore, ORDER appellant to show cause on or before February 15, 2019 why
this appeal should not be dismissed for lack of jurisdiction.




                                                      _________________________________
                                                      Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of January, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court